Citation Nr: 1314595	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a right knee disability.

2.  Entitlement to a disability rating in excess of 20 percent for a left knee disability.

3.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision that granted service connection for a low back disability evaluated as 20 percent disabling effective August 28, 2006; and denied disability ratings in excess of 20 percent for service-connected right knee disability and service-connected left knee disability.  The Veteran timely appealed for higher disability ratings.   

The Veteran cancelled a hearing before a Veterans Law Judge at the RO that was scheduled for June 25, 2012.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.



REMAND

Records

Records reflect that the Veteran received California disability insurance benefits for lumbar disc disease and for meniscal tear of the right knee in 2006.  As these records may include information pertaining to higher evaluations for service-connected disabilities, the RO or AMC should specifically seek the Veteran's authorization for the release of any relevant California disability insurance records.  

Records also show that the Veteran received physical therapy for low back pain from Kaiser in 2006; and that he received treatment for knee problems and low back pain, including prescribed bed rest, from a private physician, Dr. Baxter, in January 2007, May 2007, and in August 2007.  While several records have been obtained, the documents and the Veteran's statements indicate that additional records are outstanding.  The RO or AMC should specifically seek the Veteran's authorization for the release of these treatment records.

In addition, recent VA treatment records pertaining to the Veteran's degenerative disc disease of the lumbosacral spine and disabilities of each knee should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

TDIU Benefits 

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claims for higher disability ratings for right knee disability, left knee disability, and for degenerative disc disease of the lumbosacral spine, include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for right knee disability, rated as 20 percent disabling; for left knee disability, rated as 20 percent disabling; for degenerative disc disease of the lumbosacral spine, rated as 20 percent disabling; and for radiculopathy of the right lower extremity, rated as 10 percent disabling.  The combined disability rating meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a), for disabilities affecting a single body system (i.e., orthopedic).

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  Records do not indicate whether the Veteran maintains steady employment; recent examinations indicate that his service-connected disabilities have a functional impact on his ability to work.  His levels of education and any continuing training also are not indicated.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice pursuant to 38 C.F.R. § 3.159 concerning how to substantiate his claim for an increased rating on the basis of a total disability rating based on individual unemployability.  Also, request that the Veteran complete and return an updated TDIU claim form.  

2.  After obtaining any necessary contact information and authorization from the Veteran, please request California disability insurance records; physical therapy records from Kaiser for 2006 and any other dates identified by the Veteran; request treatment records for knee problems and low back pain, including prescribed bed rest, from Dr. Baxter dating from September 2006; and associate the records with the Veteran's paper claims folder or with his Virtual VA file.  

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain recent VA treatment records pertaining to the Veteran's degenerative disc disease of the lumbosacral spine and disabilities of each knee, that are not associated with the claims folder or Virtual VA.

4.  Thereafter, afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected right knee disability; left knee disability; degenerative disc disease of the lumbosacral spine; and radiculopathy of the right lower extremity, preclude the Veteran from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

5.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


